SECURITIES PURCHASE AGREEMENT

This SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of November 6,
2019, by and among International Land Alliance, Inc., a Wyoming corporation,
with headquarters located at 350 10th Ave., Suite 1000, San Diego, California
92101 (the “Company”), and CleanSpark, Inc., a Nevada corporation (the “Buyer”).

RECITALS

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to an exemption from the registration requirements of Section 5 of the
Securities Act of 1933, as amended (the “Securities Act”), contained in Section
4(a)(2) thereof and/or Rule 506(b) thereunder, the Company desires to issue and
sell to Buyer, and Buyer desires to purchase from the Company, securities of the
Company as more fully described in this Agreement.

WHEREAS, the Company has authorized a new series of convertible preferred stock
of the Company designated as Series B Preferred Stock, the terms of which are
set forth in the certificate of designations for such series of preferred stock
(the “Certificate of Designations”) in the form attached hereto as Exhibit
A (the “Preferred Shares”), which Preferred Shares shall be convertible or
redeemable into the Company’s common stock, par value $0.001 per share (the
“Common Stock”), in accordance with the terms of the Certificate of Designations
(all shares of Common Stock issued or issuable pursuant to the terms of the
Certificate of Designations are referred to herein collectively, as the
“Conversion Shares”), which Conversion Shares shall be issued as securities
exempt from registration pursuant to the Securities Act.

WHEREAS, the Preferred Shares and the Conversion Shares are collectively
referred to herein as the “Securities.”

AGREEMENT

NOW, THEREFORE, the Company and Buyer hereby agree as follows:

1.    PURCHASE AND SALE OF PREFERRED SHARES.

(a)    Purchase of Preferred Shares. Subject to the satisfaction (or waiver) of
the conditions set forth in Sections 6 and 7 below, the Company shall issue and
sell to Buyer, and Buyer agrees to purchase from the Company on the Closing Date
(as defined below), up to 1,000 Preferred Shares at one or more closings (each,
a “Closing”) for an aggregate purchase price of up to $500,000.00 USD (less any
amounts withheld pursuant to Section 4(d)) (the “Purchase Price”), in accordance
with the terms, provisions, and schedule set forth in this Agreement and in the
Transaction Documents, as follows:

(i) First Closing. Concurrently with the execution of this Agreement (and
subject to the satisfaction (or waiver) of the conditions set forth in Sections
6 and 7 below), the Company will issue and sell to Buyer and Buyer will purchase
800 Preferred Shares by payment to the Company of $400,000 USD in cash, by wire
transfer of immediately available funds to an account designated by Company.

(ii) Additional Closings. Within 180 days following the First Closing, the Buyer
may in its sole and absolute discretion deliver notice to the Company of its
election to purchase up to an additional 200 Preferred Shares at such times and
in such amounts as Buyer so elects.

(b)    Commitment Shares.

(i) Issuance of Commitment Shares. At the First Closing, the Company shall issue
to Buyer 350,000 shares of the Company’s Common Stock (the “Commitment Shares”)
for Buyer’s commitment to enter into this Agreement. The Commitment Shares shall
be earned in full upon the execution of this Agreement, and the Commitment
Shares is not contingent upon any other event or condition.



  

 

(ii) True-up. In the event that the closing price of the Company’s Common Stock
on any day within twenty (20) Trading Days immediately after the First Closing
Date is below 90% of the closing price at the time of issuance of the Commitment
Shares, the Company shall issue to Buyer additional shares of Common Stock (the
“True-up Shares”) within five (5) Trading Days of the end of such measuring
period, according to the following formula:

X = Number of True-up Shares

A = Number of Commitment Shares

B = Closing Price on Date of Issuance

C = True-up Price

X = ((A*B)/C)-A)

(c)       Closing Date. The date and time of each Closing (the “Closing Date”)
shall be 10:00 a.m., Pacific time, on the date thereof (or such other date and
time as is mutually agreed to by the Company and each Buyer) after notification
of satisfaction (or waiver) of the conditions to the Closing set forth in
Sections 6 and 7 (other than those conditions which by their nature are to be
satisfied at the Closing, but subject to such satisfaction) below at the offices
of Schulte Procopio, Cory, Hargreaves & Savitch LLP, 12544 High Bluff Drive,
Suite 300, San Diego, California 92130. Each Closing may also be undertaken
remotely by electronic transfer of Closing documentation.

(d)    Form of Payment. On each Closing Date, (i)  Buyer shall pay the Purchase
Price (less any amounts withheld pursuant to Section 4(d)) to the Company for
the Preferred Shares to be issued and sold to Buyer at the Closing by wire
transfer of immediately available funds in accordance with the Company’s written
wire instructions and (ii) the Company shall deliver to Buyer the number of
Preferred Shares being purchased by Buyer duly executed on behalf of the Company
and registered in the name of Buyer or its designee.

2.    BUYER’S REPRESENTATIONS AND WARRANTIES. Buyer represents and warrants as
of the Closing Date:

(a)    Validity; Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of Buyer and shall constitute the
legal, valid and binding obligations of Buyer enforceable against Buyer in
accordance with its terms, except as such enforceability may be limited by
general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.

 

(b)    No Conflicts. The execution, delivery and performance by Buyer of this
Agreement and the consummation by Buyer of the transactions contemplated hereby
will not (i) result in a violation of the organizational documents of Buyer or
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which Buyer is a party, or (iii) result in
a violation of any law, rule, regulation, order, judgment or decree (including
federal and state securities laws) applicable to Buyer, except in the case of
clauses (ii) and (iii) above, for such conflicts, defaults, rights or violations
which would not, individually or in the aggregate, reasonably be expected to
have a material adverse effect on the ability of Buyer to perform its
obligations hereunder.

(c)    Residency. Buyer is a resident of the jurisdiction specified below its
address in the “Notice” section included herewith.

(d)    Certain Trading Activities. Buyer has not directly or indirectly, nor has
any Person acting on behalf of or pursuant to any understanding with Buyer,
including its affiliates, engaged in any transactions in the securities of the
Company, including, without limitation, short sales, open short positions or
“derivative” transactions involving the Company’s securities, or any other
action designed to cause or to result in the manipulation of the price of any
security of the Company.



 2 

 

(e)    Information. Buyer and its advisors, if any, have been furnished with all
materials relating to the business, finances and operations of the Company and
materials relating to the offer and sale of the Securities which have been
requested by Buyer. Buyer and its advisors, if any, have been afforded the
opportunity to ask questions of the Company. Buyer understands that its
investment in the Securities involves a high degree of risk. Buyer has sought
such accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to its acquisition of the Securities.

(f)       Accredited Investor Representations. Buyer is (i) an “accredited
investor” as that term is defined in Rule 501 of the General Rules and
Regulations under the Securities Act by reason of Rule 501(a)(3), and (ii)
experienced in making investments of the kind described in this Agreement and
the related documents, (iii) able, by reason of the business and financial
experience of its officers (if an entity) and professional advisors (who are not
affiliated with or compensated in any way by the Company or any of its
affiliates or selling agents), to protect its own interests in connection with
the transactions described in this Agreement, and the related documents, and
(iv) able to afford the entire loss of its investment in the Preferred Shares
and Commitment Shares.

(g) Subsequent Offers. All subsequent offers and sales of the Preferred Shares,
the Commitment Shares or the Common Stock underlying the Preferred Shares by
Buyer shall be made pursuant to registration under the Securities Act or
pursuant to an exemption from registration;

(h) Reliance. Buyer understands that the Preferred Shares and Commitment Shares
are being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying upon the truth and accuracy of, and the Buyer’s
compliance with, the representations, warranties, agreements, acknowledgements
and understandings of the Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of the Buyer to acquire the
Preferred Shares and Commitment Shares.

(i)    No Governmental Review. Buyer understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.

(j)    No Other Representations. Buyer acknowledges and agrees that neither the
Company nor any other Person makes or has made any representations and
warranties about or relating to the Company or with respect to the transactions
contemplated by this Agreement other than those representations and warranties
of the Company specifically set forth in Section 3, and Buyer has not relied on,
and expressly disclaims any reliance on, any representation, warranty or other
information about or relating to the Company or with respect to the transactions
contemplated by this Agreement except for the representations and warranties of
the Company set forth in Section 3.

3.    REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company represents and
warrants to the Buyer that, as of the date hereof and as of the Closing Date:

(a)   Organization. The Company has been duly organized and validly exists as a
corporation in good standing under the laws of the State of Wyoming, with
corporate power and authority to own or lease its properties and conduct its
business as described in all reports, schedules, forms, statements and other
documents required to be filed by the Company with the U.S. Securities and
Exchange Commission (the “SEC”) under the Securities Act and the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), including pursuant to
Section 13(a) or 15(d) thereof, for the two (2) years preceding the date hereof
(or such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”). The Company has no significant subsidiaries (as
such term is defined in Rule 1-02 of Regulation S-X promulgated by the SEC)
other than as listed on Schedule 3(c) hereto (collectively, the “Subsidiaries”).
Each of the Subsidiaries has been duly organized and validly exists as an entity
in good standing under the laws of the jurisdiction of its organization, with
corporate power and authority to own or lease its properties and conduct its
business as described in the SEC Reports. The Company and each of the
Subsidiaries are duly qualified to transact business in all jurisdictions in
which the conduct of their business requires such qualification, except where
the failure to be so qualified would not



 3 

 

reasonably be expected to result in a Material Adverse Effect. For purposes of
this Agreement, “Material Adverse Effect” shall mean any event or occurrence
that has a material adverse effect on (i) the business, properties, assets,
liabilities, operations, results of operations, condition (financial or
otherwise) or prospects of the Company and of the Subsidiaries, individually or
taken as a whole, whether or not occurring in the ordinary course of business,
(ii) on the authority or ability of the Company to perform its obligations under
the Transaction Documents (as defined below) or (iii) the legality, validity,
binding effect or enforceability of any of the Transaction
Documents; provided that, for purposes of this Section 3, none of the following
shall be taken into account in determining whether a Material Adverse Effect has
occurred: (1) events or occurrences generally affecting the economy or the debt,
credit or securities markets, (2) any acts of God, national disaster, or
outbreak or escalation of hostilities or declared or undeclared acts of war or
terrorism, (3) changes in laws or regulations, (4) changes in GAAP (or
interpretations thereof) or (5) events or occurrences generally affecting the
industry in which the Company conducts its business, except, in each case, to
the extent such events or occurrences have a disproportionate impact on the
Company and its Subsidiaries, taken as a whole. The outstanding shares of
capital stock of each of the Subsidiaries have been duly authorized and validly
issued, are fully paid and non-assessable and are owned by the Company or
another Subsidiary free and clear of all liens, encumbrances and equities and
claims, except as described in the SEC Reports; and no options, warrants or
other rights to purchase, agreements or other obligations to issue or other
rights to convert any obligations into shares of capital stock or ownership
interests in the Subsidiaries are outstanding.

(b) Intentionally Omitted.

(c) Intentionally Omitted.

(d)    Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement, the Certificate of Designations, the Irrevocable Transfer Agent
Instructions (as defined in Section 5(b)), and each of the other agreements
entered into by the parties hereto in connection with the transactions
contemplated by this Agreement (collectively, the “Transaction Documents”) and
to issue the Securities in accordance with the terms hereof and thereof. The
execution and delivery of the Transaction Documents by the Company and the
consummation by the Company of the transactions contemplated hereby and thereby,
including, without limitation, the issuance of the Preferred Shares, the
reservation for issuance and the issuance of the Conversion Shares issuable
pursuant to the terms of the Certificate of Designations have been duly
authorized by the Company’s Board of Directors, and, except as expressly set
forth in the Transaction Documents, no further filing, consent, or authorization
is required by the Company’s Board of Directors or its stockholders. This
Agreement and the other Transaction Documents have been duly executed and
delivered by the Company, and constitute the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
their respective terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies. As of immediately
prior to the Closing, the Certificate of Designations in the form attached
hereto as Exhibit A has been filed with the Secretary of State of the State of
Wyoming and is in full force and effect, enforceable against the Company in
accordance with its terms and has not been amended.

 

(e)    Issuance of Securities. The outstanding shares of Common Stock of the
Company have been duly authorized and validly issued and are fully paid
and non-assessable; the Securities to be issued and sold by the Company have
been duly authorized and when issued and paid for as contemplated herein in
accordance with the terms of the Transaction Documents will be free from all
taxes, liens and charges with respect to the issue thereof, validly issued,
fully paid and non-assessable; and no preemptive rights of stockholders exist
with respect to any of the Securities or the issue and sale thereof. A number of
shares of Common Stock shall have initially been duly authorized and reserved
for issuance which equals at least 200% of the maximum number of shares of
Common Stock issuable pursuant to the terms of the Certificate of Designations
(without taking into account any limitations on the conversion or redemption of
the Preferred Shares set forth in the Certificate of Designations) (the
“Required Reserve Amount”). Except as expressly contemplated by the Transaction
Documents, the offering or sale of the Securities as contemplated by this
Agreement does not give rise to any rights, other than those which have been
waived or satisfied, for or relating to the registration of any shares of Common
Stock. Upon issuance pursuant to the terms of the Certificate of Designations,
as the case may be, the Conversion Shares will be validly issued, fully paid and
nonassessable and free from all preemptive or similar rights, taxes, liens and
charges with respect to the issue thereof, with the holders being entitled to
all rights accorded to a holder of Common Stock.

 



 4 

 



(f)    Equity Capitalization. As of the date hereof and as of the Closing Date,
the Company has or will have, as the case may be, an authorized, issued and
outstanding capitalization as is set forth in the SEC Reports (subject, in each
case, to the issuance of shares of Common Stock upon exercise of stock options
and warrants disclosed as outstanding in the SEC Reports and the grant or
issuance of options or shares under existing equity compensation plans or stock
purchase plans described in the SEC Reports), and such authorized capital stock
conforms to the description thereof set forth in the SEC Reports. All of the
Securities conform to the description thereof contained in the SEC Reports. The
form of certificates for the Preferred Shares and the Conversion Shares, as
applicable, will conform to the corporate law of the jurisdiction of the
Company’s incorporation. As of the date hereof, immediately prior to the
transactions contemplated by this Agreement, the authorized capital stock of the
Company consists of (1) 75,000,000 shares of Common Stock, of which 19,173,101
shares are issued and outstanding, 2,900,000 shares are reserved for issuance
pursuant to the Company’s 2019 Equity Incentive Plan (the “Plan”) and
166,200 shares are reserved for issuance pursuant to warrants exercisable or
exchangeable for, or convertible into, Common Stock, and (2) 2,000,000 shares of
preferred stock, par value $0.001 per share, 28,000 of which have been
designated as Series A Preferred Stock and are issued and outstanding. All of
such outstanding shares have been, or upon issuance will be, validly issued and
are fully paid and nonassessable. Except as disclosed on Schedule 3(f) hereto or
as expressly contemplated by the Transaction Documents, (i) none of the
Company’s capital stock is subject to preemptive rights or any other similar
rights or any liens or encumbrances suffered or permitted by the Company;
(ii) there are no outstanding options, warrants, scrip, rights to subscribe to,
calls or commitments of any character whatsoever relating to, or securities or
rights convertible into, or exercisable or exchangeable for, any shares of
capital stock of the Company or any of its Subsidiaries, or contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to issue additional shares of capital stock
of the Company or any of its Subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, or exercisable or exchangeable for, any
shares of capital stock of the Company or any of its Subsidiaries; (iii) there
are no agreements or arrangements under which the Company or any of its
Subsidiaries is obligated to register the sale of any of their securities under
the Securities Act; (iv) there are no outstanding securities or instruments of
the Company or any of its Subsidiaries which contain any redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to redeem a security of the Company or any of its Subsidiaries; (v) there
are no securities or instruments binding on the Company or any if Subsidiaries
containing anti-dilution or similar provisions that will be triggered by the
issuance of the Securities; (vi) the Company does not have any stock
appreciation rights or “phantom stock” plans or agreements or any similar plan
or agreement; and (vii) the Company and its Subsidiaries have no liabilities or
obligations required to be disclosed in the SEC Reports but not so disclosed in
the SEC Reports, other than those incurred in the ordinary course of the
Company’s or any of its Subsidiary’s’ respective businesses and which,
individually or in the aggregate, do not or would not have a Material Adverse
Effect. Schedule 3(f) set forth the material terms of any outstanding warrants
of the Company, including, without limitation, the exercise price, put rights or
other special features and expiration date thereof.

(g)    Disclosure. Except with respect to the material terms and conditions of
the transactions contemplated by the Transaction Documents, the Company confirms
that neither it nor any other Person acting on its behalf has provided the Buyer
or its agents or counsel with any information that it believes constitutes or
might constitute material, non-public information which is not otherwise
disclosed in the SEC Reports. The Company understands and confirms that the
Buyer will rely on the foregoing representation in effecting transactions in
securities of the Company. All of the disclosure furnished by or on behalf of
the Company to the Buyer regarding the Company and its Subsidiaries, their
respective businesses and the transactions contemplated hereby, including the
Disclosure Schedules to this Agreement, is true and correct and does not contain
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading. The press releases
disseminated by the Company during the twelve months preceding the date of this
Agreement do not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made and when made, not misleading. The Company acknowledges and agrees that the
Buyer does not make nor has made any representations or warranties with respect
to the transactions contemplated hereby other than those specifically set forth
in Section 2 hereof. The Company does not have any agreement or understanding
with any Buyer with respect to the transactions contemplated by the Transaction
Documents other than as specified in the Transaction Documents. For the purpose
of this Agreement, “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization and a government or any department or agency thereof.



 5 

 

(h)    Financial Statements. The consolidated financial statements of the
Company and the Subsidiaries, together with related notes and schedules as set
forth or incorporated by reference in the SEC Reports, present fairly in all
material respects the financial position of the Company and the consolidated
Subsidiaries and the results of operations and cash flows of the Company and the
consolidated Subsidiaries, at the indicated dates and for the indicated periods.
Such consolidated financial statements and related schedules have been prepared
in accordance with United States generally accepted principles of accounting
consistently applied throughout the periods involved (“GAAP”), except as
disclosed therein, and all adjustments necessary for a fair presentation of
results for such periods have been made. All disclosures, if any, contained in
the SEC Reports regarding “non-GAAP financial measures” (as such term is defined
by the Rules and Regulations) comply in all material respects with Regulation G
of the Exchange Act and Item 10 of Regulation S-K under the Securities Act, to
the extent applicable. The Company and the Subsidiaries do not have any material
liabilities or obligations, direct or contingent (including
any off-balance sheet obligations or any “variable interest entities” within the
meaning of Financial Accounting Standards Board Interpretation No. 46), not
disclosed in the SEC Reports. There are no financial statements (historical or
pro forma) that are required to be included in the SEC Reports that are not
included as required.

(i)    Accountants. M&K CPAS, PLLC who has certified certain of the financial
statements filed with the SEC as part of, or incorporated by reference in, the
SEC Reports, has represented to the Company that it is an independent registered
public accounting firm with respect to the Company and the Subsidiaries within
the meaning of the Securities Act and the applicable Rules and Regulations and
the Public Company Accounting Oversight Board (United States) (the “PCAOB”).

(j)    Changes in Internal Accounting Controls. Neither the Company nor any of
the Subsidiaries is aware of any change in internal control over financial
reporting that has materially affected, or is reasonably likely to materially
affect, the Company’s internal control over financial reporting except as
previously disclosed in the SEC Reports.

(k)    Sarbanes- Oxley. Solely to the extent that the Sarbanes-Oxley Act of
2002, as amended, and the rules and regulations promulgated by the SEC and OTC
Markets (the “Principal Market”), if applicable, thereunder (collectively, the
“Sarbanes-Oxley Act”) has been applicable to the Company, there is and has been
no failure on the part of the Company to comply in all respects with any
provision of the Sarbanes-Oxley Act other than weakness in internal controls.
The Company has taken all necessary actions to ensure that it is in compliance
in all respects with all provisions of the Sarbanes-Oxley Act that are in effect
with respect to which the Company is required to comply and is actively taking
steps to ensure that it will be in compliance with the other provisions of the
Sarbanes-Oxley Act which will become applicable to the Company other than
weakness in internal controls.

 

(l)    Litigation. There is no action, suit, claim or proceeding pending or, to
the knowledge of the Company, threatened against the Company or any of the
Subsidiaries before any court or administrative agency or otherwise which if
determined adversely to the Company or any of the Subsidiaries would have,
individually or in the aggregate, a Material Adverse Effect, except as set forth
in the SEC Reports.

(m)    Title. The Company and the Subsidiaries have good and marketable title to
all of the material properties and assets reflected in the consolidated
financial statements hereinabove described or described in the SEC Reports,
subject to no lien, mortgage, pledge, charge or encumbrance of any kind except
those reflected in such financial statements or described in the SEC Reports or
which are not material in amount or would not materially interfere with the use
to be made of such properties or assets. The Company and the Subsidiaries occupy
their leased properties under valid and binding leases conforming in all
material respects to the description thereof set forth in the SEC Reports.

(n)    Tax Status. The Company and each of its Subsidiaries (i) has timely made
or filed all material foreign, federal and state income tax returns, reports and
declarations required by any jurisdiction to which it is subject, (ii) has
timely paid all taxes and other governmental assessments and charges that are
material in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith and (iii) has set aside
on its books provision reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply. There are no unpaid taxes in any material amount claimed to be due by the
taxing authority of any jurisdiction, and the officers of the Company and its
Subsidiaries know of no basis for any such claim.



 6 

 

(o)    Absence of Certain Changes. Since the respective dates as of which
information is given in the SEC Reports, as each may be amended or supplemented,
there has not been any Material Adverse Effect and there has not been any
material transaction entered into by the Company or the Subsidiaries, including,
without limitation, (i) declaration or payment of any dividends, (ii) sale of
any assets, individually or in the aggregate, in excess of $25,000 or (iii) any
capital expenditures, individually or in the aggregate, in excess of $25,000,
other than transactions in the ordinary course of business and transactions
described in the SEC Reports, as each may be amended or supplemented. The
Company and the Subsidiaries have no material contingent obligations which are
not disclosed in the Company’s consolidated financial statements which are
included in the SEC Reports. Neither the Company nor any of its Subsidiaries has
taken any steps to seek protection pursuant to any bankruptcy law nor does the
Company have any knowledge or reason to believe that its creditors intend to
initiate involuntary bankruptcy proceedings or any actual knowledge of any fact
that would reasonably lead a creditor to do so. The Company and its
Subsidiaries, individually and on a consolidated basis, are not as of the date
hereof, and after giving effect to the transactions contemplated hereby to occur
at the Closing, will not be Insolvent (as defined below). For purposes of this
Agreement, (x)“Insolvent” means, with respect to any Person, (i) the present
fair saleable value of such Person’s assets is less than the amount required to
pay such Person’s total Indebtedness (as defined in Section 3(tt)), (ii) such
Person is unable to pay its debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured, or
(iii) such Person intends to incur or believes that it will incur debts that
would be beyond its ability to pay as such debts mature.

(p)    No Conflicts. Neither the Company nor any of the Subsidiaries is, or with
the giving of notice or lapse of time or both, will be after giving effect to
the execution, delivery and performance of the Transaction Documents by the
Company and the consummation by the Company of the transactions contemplated
hereby and thereby (including, without limitation, the issuance of the
Securities), (i) in violation of its certificate of incorporation, by-laws, any
certificate of designations or other organizational documents or (ii) in
violation of or in default (or an event which with notice or lapse of time or
both would become a default) in any respect under, or give to others any rights
of termination, amendment, acceleration or cancellation of under any agreement,
indenture, mortgage, deed of trust, lease, contract, indenture or other
agreement or instrument or obligation to which the Company or any Subsidiary is
a party or by which the Company or any Subsidiary, or any of their respective
properties, is bound or (iii) in violation of any law, rule, regulation, order,
judgment, writ or decree of any court applicable to the Company or any of its
Subsidiaries or by which any property or asset of the Company or any of its
Subsidiaries is bound or affected or of any government, regulatory body or
administrative agency or other governmental body having jurisdiction over the
Company or any of its Subsidiaries (including U.S. federal and state securities
laws and regulations and the rules and regulations of the Principal Market
applicable to the Company or any of its Subsidiaries), except in the case of
clauses (ii) and (iii), for such violations, conflicts, breaches or defaults
which would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

(q)    Contracts. There is no document, contract or other agreement required to
be described in the SEC Reports or to be filed as an exhibit to the SEC Reports
which is not described or filed as required by the Exchange Act or the Rules and
Regulations. Each description of a contract, document or other agreement in the
SEC Reports accurately reflects in all material respects the terms of the
underlying contract, document or other agreement. Each contract, document or
other agreement described in the SEC Reports or listed in the exhibits to the
SEC Reports or incorporated by reference is in full force and effect and is
valid and enforceable by and against the Company in accordance with its terms
(except as rights to indemnity and contribution thereunder may be limited by
federal or state securities laws and matter of public policy and except as the
enforceability thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting the enforcement of creditors’ rights
generally and by general equitable principle). Neither the Company nor any of
its Subsidiaries nor, to the Company’s knowledge, any other party is in default
in the observance or performance of any term or obligation to be performed by it
under any such agreement or any other agreement or instrument to which the
Company or its Subsidiaries is a party or by which the Company or its
Subsidiaries or their respective properties or businesses may be bound, and no
event has occurred which with notice or lapse of time or both would constitute
such a default, in any such case in which the default, non-performance or event,
individually or in the aggregate, would have a Material Adverse Effect.



 7 

 





(r)    Regulatory Approvals. Each approval, consent, order, authorization,
designation, declaration or filing by or with any regulatory, administrative or
other governmental body necessary in connection with the execution and delivery
by the Company of this Agreement and the consummation of the transactions herein
contemplated or such additional steps as may be required under state securities
or Blue Sky laws) has been obtained or made and is in full force and effect.

(s)    Conduct of Business. Neither the Company nor any of its Subsidiaries is
in violation of any term of or in default under its Certificate of
Incorporation, any certificate of designations, preferences or rights of any
other outstanding series of preferred stock of the Company or any of its
Subsidiaries or bylaws or their organizational charter, certificate of formation
or certificate of incorporation or bylaws, respectively. Neither the Company nor
any of its Subsidiaries is in violation of any judgment, decree or order or any
statute, ordinance, rule or regulation applicable to the Company or its
Subsidiaries, except in all cases for possible violations which could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The Company has satisfied all eligibility requirements necessary
to enable its Common Stock to be listed or quoted on the Principal Market.
During the two (2) years prior to the date hereof, (i) the Common Stock has been
listed or designated for quotation on the Principal Market, (ii) trading in the
Common Stock has not been suspended by the SEC or the Principal Market and
(iii) the Company has received no communication, written or oral, from the SEC
or the Principal Market regarding the suspension or delisting of the Common
Stock from such Principal Market. The Company and its Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state or foreign regulatory authorities necessary to conduct their respective
businesses, except where the failure to possess such certificates,
authorizations or permits would not have, individually or in the aggregate, a
Material Adverse Effect, and neither the Company nor any such Subsidiary has
received any written notice of proceedings relating to the revocation or
modification of any such certificate, authorization or permit. Without limiting
the generality of the foregoing, neither the Company nor any of its Subsidiaries
is in violation of any of the rules, regulations or requirements of the
Principal Market and has no knowledge of any facts or circumstances that would
reasonably lead to delisting or suspension of the Common Stock by the Principal
Market.

(t)    Intellectual Property. Except as described in the SEC Reports or in any
document incorporated by reference therein or as would not, either individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect: (i) the Company and each of the Subsidiaries hold all material licenses,
certificates and permits from governmental authorities which are necessary for
and material to the conduct of their businesses in the manner in which they are
currently being conducted; (ii) the Company and the Subsidiaries each own or
possess the right to use all patents, patent rights, trademarks, trade names,
service marks, service names, copyrights, know-how (including trade secrets and
other unpatented and unpatentable proprietary or confidential information,
systems or procedures) and other intellectual property rights (“Intellectual
Property”) necessary to carry on their business in all material respects in the
manner in which it is being currently conducted; and (iii) none of the Company’s
or its Subsidiaries’ Intellectual Property that is necessary to carry on their
business in the manner in which it is being currently conducted has expired,
terminated or been abandoned or are expected to expire, terminate or be
abandoned, within three years from the date of this Agreement. The Company has
taken commercially reasonably steps to secure ownership interests in
Intellectual Property created for it by any contractors. There are no
outstanding options, licenses or agreements of any kind relating to the
Intellectual Property of the Company that are required to be described in the
SEC Reports and are not described therein in all material respects. The Company
is not a party to or bound by any options, licenses or agreements with respect
to the Intellectual Property of any other person or entity that are required to
be set forth in the SEC Reports and are not described therein in all material
respects. Except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, (x) none of the Intellectual
Property used by the Company and necessary to the Company’s business as
currently conducted has been obtained or is being used by the Company in
violation of any contractual obligation binding on the Company or, to the
Company’s knowledge, any of its officers, directors or employees or, to the
Company’s knowledge, otherwise in violation of the rights of any persons; to
(y) the Company’s knowledge, neither the Company nor any of the Subsidiaries has
infringed any Intellectual Property rights of any other person or entity; and
(z) the Company has not received any written communications alleging that the
Company has violated, infringed or conflicted with any of the Intellectual
Property of any other person or entity. The Company knows of no infringement by
others of Intellectual Property owned or licensed by the Company and which is
necessary for and material to its business as currently conducted. The Company
and each of its Subsidiaries have taken commercially reasonable measures to
protect the secrecy and confidentiality of their Intellectual Property.



 8 

 

(u)    Manipulation of Prices. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken or may take, directly or indirectly, any
action designed to cause or to result, or that would reasonably be expected to
cause or result, in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any person any compensation for soliciting another to purchase any other
securities of the Company.

(v)    Investment Company Act. Neither the Company nor any of its Subsidiaries
is, and upon consummation of the sale of the Securities will not be, an
“investment company,” an affiliate of an “investment company,” a company
controlled by an “investment company” or an “affiliated person” of, or
“promoter” or “principal underwriter” for, an “investment company” as such terms
are defined in the Investment Company Act of 1940, as amended.

(w)    Internal Accounting Controls.

(i)    Except as otherwise disclosed in the SEC Reports, the Company and each of
the Subsidiaries maintains a system of internal accounting controls sufficient
to provide reasonable assurances that (i) transactions are executed in
accordance with management’s general or specific authorization;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain accountability for assets and
liabilities; (iii) access to assets or incurrence of liabilities is permitted
only in accordance with management’s general or specific authorization; and
(iv) the recorded accountability for assets and liabilities is compared with
existing assets and liabilities at reasonable intervals and appropriate action
is taken with respect to any differences.

 

(ii)    Except as otherwise disclosed in the SEC Reports, the Company has
established and maintains “disclosure controls and procedures” (as defined in
Rules 13a-15(e) and 15d-15(e) under the Exchange Act); the Company’s “disclosure
controls and procedures” are effective in ensuring that all information (both
financial and non-financial) required to be disclosed by the Company in the
reports that it files or submits under the Exchange Act is recorded, processed,
summarized and reported within the time periods specified in the rules and forms
of the SEC, including, without limitation, controls and procedures designed to
ensure that information required to be disclosed by the Company in the reports
that it files or submits under the Exchange Act is accumulated and communicated
to the Company’s management, including its principal executive officer or
officers and its principal financial officer or officers, as appropriate, to
allow timely decisions regarding required disclosure. During the twelve months
prior to the date hereof neither the Company nor any of its Subsidiaries has
received any notice or correspondence from any accountant relating to any
material weakness in any part of the system of internal accounting controls of
the Company or any of its Subsidiaries.

(x)    Industry and Market Data. The statistical, industry-related and
market-related data included in the SEC Reports are based on or derived from
sources which the Company reasonably and in good faith believes are reliable and
accurate, and such data agree in all material respects with the sources from
which they are derived.

(y)    Compliance with Anti-Money Laundering Laws. The operations of the Company
and its Subsidiaries are and have been conducted at all times in material
compliance with applicable financial recordkeeping and reporting requirements
and all other applicable U.S. and non-U.S. anti-money laundering laws and
regulations, including, but not limited to, those of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the USA Patriot Act of 2001 and
the applicable money laundering statutes of all applicable jurisdictions, the
rules and regulations thereunder and any related or similar rules, regulations
or guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Anti-Money Laundering Laws”), and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its Subsidiaries with respect to
the Anti-Money Laundering Laws is pending or, to the knowledge of the Company,
threatened.



 9 

 

(z)    No Conflicts with Sanctions Laws. Neither the Company nor any of the
Subsidiaries has made any contribution or other payment to any official of, or
candidate for, any federal, state or foreign office in violation of any law
which violation is required to be disclosed in the SEC Reports. Neither the
Company nor any of its Subsidiaries, nor any director, officer, employee or
affiliate, nor, to the Company’s knowledge, any agent or other person associated
with or acting on behalf of the Company or any of its Subsidiaries or affiliates
is, or is directly or indirectly owned or controlled by, a Person that is
currently the subject or the target of any sanctions administered or enforced by
the U.S. government (including, without limitation, the Office of Foreign Assets
Control of the U.S. Department of the Treasury (“OFAC”) or the U.S. Departments
of State or Commerce and including, without limitation, the designation as a
“specially designated national” or “blocked person”), the United Nations
Security Council (“UNSC”), the European Union, Her Majesty’s Treasury (“HMT”) or
any other relevant sanctions authority (collectively, “Sanctions”). Neither the
Company nor any of its Subsidiaries are located, organized or resident in a
country or territory that is the subject or target of a comprehensive embargo or
Sanctions prohibiting trade with the country or territory, including, without
limitation, Crimea, Cuba, Iran, North Korea, Sudan and Syria (each, a
“Sanctioned Country”). No action of the Company or any of its Subsidiaries in
connection with (i) the execution, delivery and performance of this Agreement
and the other Transaction Documents, (ii) the issuance and sale of the
Securities or (iii) the direct or indirect use of proceeds from the Securities
or the consummation of any other transaction contemplated hereby or by the other
Transaction Documents or the fulfillment of the terms hereof or thereof, will
result in the proceeds of the transactions contemplated hereby and by the other
Transaction Documents being used, or loaned, contributed or otherwise made
available, directly or indirectly, to any Subsidiary, joint venture partner or
other person or entity, for the purpose of (1) unlawfully funding or
facilitating any activities of or business with any person that, at the time of
such funding or facilitation, is the subject or target of Sanctions,
(2) unlawfully funding or facilitating any activities of or business in any
Sanctioned Country or (3) in any other manner that will result in a violation by
any Person (including any Person participating in the transaction, whether as
underwriter, advisor, investor or otherwise) of Sanctions. For the past five
years, the Company and its Subsidiaries have not knowingly engaged in and are
not now knowingly engaged in any dealings or transactions with any person that
at the time of the dealing or transaction is or was the subject or the target of
Sanctions or with any Sanctioned Country.

(aa)    Anti-Bribery. Neither the Company, nor any of its Subsidiaries or
affiliates, nor any director, officer, agent, employee or other person
associated with or acting on behalf of the Company, or any of its Subsidiaries
or affiliates (in each case, in such capacity), has (i) used any funds for any
unlawful contribution, gift, entertainment or other unlawful expense relating to
political activity, (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee, to any employee or agent of
a private entity with which the Company does or seeks to do business (a “Private
Sector Counterparty”) or to foreign or domestic political parties or campaigns
from corporate funds, (iii) violated or is in violation of any provision of any
applicable law or regulation implementing the OECD Convention on Combating
Bribery of Foreign Public Officials in International Business Transactions or
any applicable provision of the U.S. Foreign Corrupt Practices Act of 1977, as
amended (the “FCPA”), the U.K Bribery Act 2010, or any other similar law of any
other jurisdiction in which the Company operates its business, including, in
each case, the rules and regulations thereunder, (iv) taken or is currently
taking any action in furtherance of an offer, payment, gift or anything else of
value, directly or indirectly, to any person while knowing that all or some
portion of the money or value will be offered, given or promised to anyone to
improperly influence official action, to obtain or retain business or otherwise
to secure any improper advantage or (v) otherwise made any bribe, rebate,
payoff, influence payment, unlawful kickback or other unlawful payment; the
Company and each of its respective Subsidiaries has instituted and has
maintained policies and procedures reasonably designed to promote and achieve
compliance with the laws referred to in (iii) above. No action of the Company or
any of its Subsidiaries in connection with the direct or indirect use of
proceeds from the Securities or the consummation of any other transaction
contemplated hereby or by the other Transaction Documents or the fulfillment of
the terms hereof or thereof, will result in the proceeds of the transactions
contemplated hereby and by the other Transaction Documents being used to for the
purpose of financing or facilitating any activity that would violate the laws
and regulations referred to in (iii) above.

(bb)    Insurance. The Company and each of the Subsidiaries carry, or are
covered by, insurance by insurers of recognized financial responsibility in such
amounts and covering such losses and risks as is materially adequate for the
conduct of their respective businesses and the value of their respective
properties. Neither the Company nor any such Subsidiary has been refused any
insurance coverage sought or applied for and neither the Company nor any such
Subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers, in each case, as may be necessary to
continue its business at a cost that, individually or in the aggregate, do not
or would not reasonably be expected to have a Material Adverse Effect.



 10 

 

(cc)    Employee Benefits. The Company and each Subsidiary is in compliance with
all presently applicable provisions of the Employee Retirement Income Security
Act of 1974, as amended, including the regulations and published interpretations
thereunder (“ERISA”), except where failure to be in compliance would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; no “reportable event” (as defined in ERISA) has occurred with
respect to any “pension plan” (as defined in ERISA) that would reasonably be
expected to have a Material Adverse Effect; the Company and each Subsidiary has
not incurred and does not expect to incur liability under (i) Title IV of ERISA
with respect to termination of, or withdrawal from, any “pension plan” or
(ii) Sections 412 or 4971 of the Internal Revenue Code of 1986, as amended,
including the regulations and published interpretations thereunder (the “Code”)
that, individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect; and each “pension plan” for which the Company or any
Subsidiary would have any liability that is intended to be qualified under
Section 401(a) of the Code is so qualified except where failure to be so
qualified would reasonably be expected to have a Material Adverse Effect, and,
to the Company’s knowledge, nothing has occurred, whether by action or by
failure to act, which would cause the loss of such qualification.

(dd)    Employee Relations.

(i)    Neither the Company nor any of its Subsidiaries is a party to any
collective bargaining agreement or employs any member of a union. No executive
officer of the Company or any of its Subsidiaries (as defined in Rule 501(f) of
the Securities Act) or other key employee of the Company of any of its
Subsidiaries has notified the Company or any such Subsidiary in writing that
such officer intends to leave the Company or any such Subsidiary or otherwise
terminate such officer’s employment with the Company or any such Subsidiary. To
the Company’s knowledge, no current executive officer or other key employee of
the Company or any of its Subsidiaries is in violation of any material term of
any employment contract, confidentiality, disclosure or proprietary information
agreement, non-competition agreement, or any other contract or agreement or any
restrictive covenant with a third party, and, to the Company’s knowledge, the
continued employment of each such executive officer or other key employee (as
the case may be) does not subject the Company or any of its Subsidiaries to any
liability with respect to any of the foregoing matters, except where such
violation would not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

 

(ii)    The Company and its Subsidiaries are in compliance with all federal,
state, local and foreign laws and regulations respecting labor, employment and
employment practices and benefits, terms and conditions of employment and wages
and hours, except where failure to be in compliance would not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

(ee)    Transactions with Affiliates. To the Company’s knowledge, there are no
affiliations or associations between the Company, on the one hand, and any of
the Company’s officers, directors or 5% or greater securityholders, on the other
hand, except as set forth in the SEC Reports. There are no relationships or
related-party transactions involving the Company or any of the Subsidiaries or,
to the knowledge of the Company, any other person required to be described in
the SEC Reports pursuant to Item 404 of Regulation S-K which have not been
described in the SEC Reports as required.

(ff)    Environmental Laws. The Company and its Subsidiaries (A) are in
compliance with all Environmental Laws (as defined below), (B) have received all
permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (C) are in
compliance with all terms and conditions of any such permit, license or approval
where, in each of the foregoing clauses (A), (B) and (C), the failure to so
comply could be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect. The term “Environmental Laws” means all federal, state,
local or foreign laws relating to pollution or protection of the environment
(including, without limitation, ambient air, surface water, groundwater, land
surface or subsurface strata), including, without limitation, laws relating to
emissions, discharges, releases or threatened releases of chemicals, pollutants,
contaminants, or toxic or hazardous substances or wastes (collectively,
“Hazardous Materials”) into the environment, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials, as well as all authorizations,
codes, decrees, demands or demand letters, injunctions, judgments, licenses,
notices or notice letters, orders, permits, plans or regulations issued,
entered, promulgated or approved thereunder.



 11 

 

(gg)    Listing; Exchange Act Registration. The Common Stock is quoted for
trading on the Principal Market. The Company has taken no action designed to, or
which would reasonably be expected to have the effect of, terminating the
registration of the Common Stock under the Exchange Act or the quotation of the
Common Stock on the Principal Market, nor has the Company received any
notification that the SEC or the Principal Market is contemplating terminating
such registration or quotation.

(hh)    No Integrated Offering. The Company has not sold or issued any
securities that would be integrated with the offering of the Securities
contemplated by this Agreement pursuant to the Securities Act, the Rules and
Regulations or the interpretations thereof by the SEC. None of the Company, its
Subsidiaries, any of their affiliates, and any Person acting on their behalf
has, directly or indirectly, made any offers or sales of any security or
solicited any offers to buy any security, under circumstances that would cause
this offering of the Securities to require approval of stockholders of the
Company for purposes of any applicable stockholder approval provisions,
including, without limitation, under the rules and regulations of any exchange
or automated quotation system on which any of the securities of the Company are
listed or designated. None of the Company, its Subsidiaries, their affiliates
and any Person acting on their behalf will take any action or steps referred to
in the preceding sentence that would cause the offering of the Securities to be
integrated with other offerings for purposes of any such applicable stockholder
approval provisions.

(ii)    Brokerage Fees; Commissions. Except as it relates to the Company’s
agreement with Buckman, Buckman & Reid, neither the Company nor any of its
Subsidiaries is a party to any contract, agreement or understanding with any
person that would give rise to a valid claim against the Company or the Buyer
for a brokerage commission, finder’s fee or like payment in connection with the
offering and sale of the Securities. The Company shall be responsible for the
payment of any placement agent’s fees, financial advisory fees, or broker’s
commissions (other than for persons engaged by any Buyer or its investment
advisor) relating to or arising out of the transactions contemplated hereby,
including those of Buckman, Buckman & Reid. The Company shall pay, and hold each
Buyer harmless against, any liability, loss or expense (including, without
limitation, attorney’s fees and out-of-pocket expenses) arising in connection
with such claim (other than for claims made by Persons engaged by the Buyer, if
any).

(jj)    Consents. Other than as described in Section 3(r) hereof, or as have
been previously obtained, filed or provided, neither the Company nor any of its
Subsidiaries is required to obtain any consent or authorization of, or provide
prior notice to any other Person in order for it to execute, deliver or perform
any of its obligations under or contemplated by the Transaction Documents, in
each case in accordance with the terms hereof or thereof. The Company and its
Subsidiaries are unaware of any facts or circumstances that might prevent the
Company from obtaining, effecting or providing any of the consents,
authorizations or notices required in order for it to execute, deliver or
perform any of its obligations under or contemplated by the Transaction
Documents, in each case in accordance with the terms hereof or thereof pursuant
to the preceding sentence.

(kk)    Acknowledgment Regarding Buyer’s Purchase of Securities. The Company
acknowledges and agrees that Buyer is acting solely in the capacity of an arm’s
length purchaser with respect to the Transaction Documents and the transactions
contemplated hereby and thereby and that no Buyer is (i) an officer or director
of the Company or any of its Subsidiaries, (ii) an “affiliate” of the Company or
any of its Subsidiaries (as defined in Rule 405 of the Securities Act) or
(iii) to the knowledge of the Company, a “beneficial owner” of more than 10% of
the shares of Common Stock (as defined for purposes of Rule 13d-3 of the
Exchange Act). The Company further acknowledges that no Buyer is acting as a
financial advisor or fiduciary of the Company or any of its Subsidiaries (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated hereby and thereby, and any advice given by Buyer or
any of its representatives or agents in connection with the Transaction
Documents and the transactions contemplated hereby and thereby is merely
incidental to the Buyer’s purchase of the Securities. The Company further
represents to the Buyer that the Company’s decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives.

(ll)    Dilutive Effect. The Company understands and acknowledges that the
number of Conversion Shares issuable pursuant to the terms of the Certificate of
Designations will increase in certain circumstances. The Company further
acknowledges that its obligations to issue Conversion Shares in accordance with
this Agreement and the Certificate of Designations is subject to the terms and
conditions set forth therein, absolute and unconditional regardless of the
dilutive effect that such issuance may have on the ownership interests of other
stockholders of the Company.



 12 

 

(mm)    Application of Takeover Protections; Rights Agreement. The Company and
its board of directors have taken all necessary action, if any, in order to
render inapplicable the Company’s issuance of the Securities and any Buyer’s
ownership of the Securities from the provisions of any control share
acquisition, interested stockholder, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Certificate of Incorporation of the Company or
the laws of the state of its incorporation which is or could become applicable
to any Buyer as a result of the transactions contemplated by this Agreement,
including, without limitation, the Company’s issuance of Securities and each
Buyer’s ownership of the Securities. Except as set forth in the SEC Reports, the
Company does not have any stockholder rights plan or similar arrangement
relating to accumulations of beneficial ownership of Common Stock or a change in
control of the Company. For the avoidance of doubt, the provisions of this
Section 3(ll) are for the benefit of the Buyer hereto on the date hereof and are
not transferable to any other Person.

(nn)    Subsidiary Rights. The Company or one of its Subsidiaries has the
unrestricted right to vote, and (subject to limitations imposed by applicable
law) to receive dividends and distributions on, all capital securities of its
Subsidiaries as owned by the Company or such Subsidiary.

(oo)    Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company and an unconsolidated or other off
balance sheet entity that is required to be disclosed by the Company in its SEC
Reports and is not so disclosed or that otherwise would be reasonably likely to
have a Material Adverse Effect.

(pp)    Transfer Taxes. On the Closing Date, all stock transfer or other similar
taxes (other than income or similar taxes) which are required to be paid in
connection with the sale and transfer of the Securities to be sold to each Buyer
hereunder will be, or will have been, fully paid or provided for by the Company,
and all laws imposing such taxes will be or will have been complied with.

(qq)    Shell Company Status. The Company is not, and has not in the past five
(5) years been, an issuer identified in Rule 144(i)(1). More than (1) year has
lapsed since the Company filed current “Form 10 information” (as defined in
Rule 144(i)(3)) with the SEC reflecting its status as an entity that was no
longer an issuer described in Rule 144(i)(1)(i).

(rr)    Bank Holding Company. Neither the Company nor any of its Subsidiaries or
affiliates is subject to the Bank Holding Company Act of 1956, as amended (the
“BHCA”) and to regulation by the Board of Governors of the Federal Reserve
System (the “Federal Reserve”). Neither the Company nor any of its Subsidiaries
or affiliates owns or controls, directly or indirectly, five percent or more of
the outstanding shares of any class of voting securities or twenty-five percent
or more of the total equity of a bank or any entity that is subject to the BHCA
and to regulation by the Federal Reserve. Neither the Company nor any of its
Subsidiaries or affiliates exercises a controlling influence over the management
or policies of a bank or any entity that is subject to the BHCA and to
regulation by the Federal Reserve.

(ss)    SEC Reports; Financial Statements. During the two (2) years prior to the
date hereof, the Company has timely filed all SEC Reports. The Company has
delivered to the Buyer or its respective representatives true, correct and
complete copies of the SEC Reports not available on the EDGAR system. As of
their respective filing dates, the SEC Reports complied in all material respects
with the requirements of the Exchange Act and the rules and regulations of the
SEC promulgated thereunder applicable to the SEC Reports, and none of the SEC
Reports, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. As of
their respective filing dates, the financial statements of the Company included
in the SEC Reports complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto. Such financial statements have been prepared in accordance with
generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments). No other
information provided by or on behalf of the Company to the Buyer which is not
included in the SEC Reports contains any untrue statement of a material fact or
omits to state any material fact necessary in order to make the statements
therein, in the light of the circumstance under which they were made, not
misleading.



 13 

 

(tt)    Indebtedness and Other Contracts. Except as set forth on Schedule 3(tt),
neither the Company nor any of its Subsidiaries, (i) has any outstanding
Indebtedness (as defined below), (ii) is a party to any contract, agreement or
instrument relating to Indebtedness, the violation of which, or default under
which, by the other party(ies) to such contract, agreement or instrument would
reasonably be expected to result in a Material Adverse Effect, (iii) is in
violation of any term of, or in default under, any contract, agreement or
instrument relating to any Indebtedness, except where such violations and
defaults would not result, individually or in the aggregate, in a Material
Adverse Effect, or (iv) is a party to any contract, agreement or instrument
relating to any Indebtedness, the performance of which, in the judgment of the
Company’s officers, has or is expected to have a Material Adverse
Effect. Schedule 3(tt) provides a detailed description of the material terms of
any such outstanding Indebtedness, including, without limitation, descriptions
of any defaults, forbearances, accounts receivable and accounts payable
thereunder. For purposes of this Agreement: (x) “Indebtedness” of any Person
means, without duplication (A) all indebtedness for borrowed money, (B) all
obligations issued, undertaken or assumed as the deferred purchase price of
property or services (including, without limitation, “capital leases” in
accordance with GAAP consistently applied, during the periods involved) (other
than trade payables entered into in the ordinary course of business consistent
with past practice), (C) all reimbursement or payment obligations with respect
to letters of credit, surety bonds and other similar instruments, (D) all
obligations evidenced by notes, bonds, debentures or similar instruments,
including obligations so evidenced incurred in connection with the acquisition
of property, assets or businesses, (E) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property), (F) all monetary obligations under any
leasing or similar arrangement which, in connection with GAAP, consistently
applied for the periods covered thereby, is classified as a capital lease,
(G) all indebtedness referred to in clauses (A) through (F) above secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any mortgage, claim, lien, tax, right of first
refusal, pledge, charge, security interest or other encumbrance upon or in any
property or assets (including accounts and contract rights) owned by any Person,
even though the Person which owns such assets or property has not assumed or
become liable for the payment of such indebtedness, and (H) all Contingent
Obligations in respect of indebtedness or obligations of others of the kinds
referred to in clauses (A) through (G) above; and (y) “Contingent Obligation”
means, as to any Person, any direct or indirect liability, contingent or
otherwise, of that Person with respect to any indebtedness, capital lease or
other obligation of another Person if the primary purpose or intent of the
Person incurring such liability, or the primary effect thereof, is to provide
assurance to the obligee of such liability that such liability will be paid or
discharged, or that any agreements relating thereto will be complied with, or
that the holders of such liability will be protected (in whole or in part)
against loss with respect thereto.

(uu)    Stock Option Plans. Each stock option granted by the Company was granted
(i) in accordance with the terms of the applicable Company stock option plan and
(ii) with an exercise price at least equal to the fair market value of the
Common Stock on the date such stock option would be considered granted under
GAAP consistently applied, during the periods involved and applicable law. No
stock option granted under the Company’s stock option plan has been backdated.
The Company has not knowingly granted, and there is no and has been no Company
policy or practice to knowingly grant, stock options prior to, or otherwise
knowingly coordinate the grant of stock options with, the release or other
public announcement of material information regarding the Company or its
Subsidiaries or their financial results or prospects.

(vv)    No Disagreements with Accountants and Lawyers. There are no material
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise, between the Company and the accountants and lawyers formerly
or presently employed by the Company and the Company is current with respect to
any fees owed to its accountants and lawyers which could affect the Company’s
ability to perform any of its obligations under any of the Transaction
Documents.

(ww)    The Company acknowledges and agrees that neither the Buyer nor any other
Person makes or has made any representations and warranties about or relating to
the Buyer or with respect to the transactions contemplated by this Agreement
other than those representations and warranties of the Buyer specifically set
forth in Section 2, and the Company has not relied on, and expressly disclaims
any reliance on, any representation, warranty or other information about or
relating to the Buyer or with respect to the transactions contemplated by this
Agreement except for the representations and warranties of the Buyer set forth
in Section 2.

 

 14 

 

 



4.    COVENANTS.

(a)    Best Efforts. Each party shall use its best efforts timely to satisfy
each of the covenants and the conditions to be satisfied by it as provided in
Sections 6 and 7 of this Agreement.

(b)    Use of Proceeds. The Company will use the proceeds from the sale of the
Securities for working capital purposes and shall not use such proceeds: (a) for
the redemption of any Common Stock or Common Stock equivalents, or (b) to lend
money, give credit, or make advances to any officers, directors, employees or
affiliates of the Company .

(c)    Listing. The Company shall maintain the authorization for quotation of
the Common Stock on the Principal Market. Neither the Company nor any of its
Subsidiaries shall take any action which would be reasonably expected to result
in the delisting or suspension of the Common Stock on the Principal Market. The
Company shall pay all fees and expenses in connection with satisfying its
obligations under this Section 4(c).

 

(d)    Fees. The Company shall pay an expense allowance to the Buyer or its
designee(s) for all costs and expenses of the Buyer incurred in connection with
the transactions contemplated by the Transaction Documents (including all legal
fees and disbursements in connection therewith, documentation and implementation
of the transactions contemplated by the Transaction Documents and due diligence
in connection therewith) not to exceed $3,000.00 USD. Except as otherwise set
forth in the Transaction Documents, each party to this Agreement shall bear its
own expenses in connection with the sale of the Securities to the Buyer.

(e)    Reporting Status. Until the date on which the Investors shall have sold
all of the Commitment shares and Conversion Shares and none of the Preferred
Shares are outstanding (the “Reporting Period”), the Company shall timely file
all reports required to be filed with the SEC pursuant to the Exchange Act, and
the Company shall not terminate its status as an issuer required to file reports
under the Exchange Act even if the Exchange Act or the rules and regulations
thereunder would no longer require or otherwise permit such termination.

(f)    Financial Information. The Company agrees to send the following to each
Investor during the Reporting Period unless the following are filed with the SEC
through EDGAR and are available to the public through the EDGAR system or a
broadly disseminated press release, (i) within one (1) Business Day after the
filing thereof with the SEC, a copy of its Annual Reports on Form 10-K, any
Quarterly Reports on Form 10-Q, any Current Reports on Form 8-K (or any
analogous reports under the Exchange Act) and any registration statements (other
than on Form S-8) or amendments filed pursuant to the Securities Act, (ii) on
the same day as the release thereof, facsimile or e-mailed copies of all press
releases issued by the Company or any of its Subsidiaries and (iii) copies of
any notices and other information made available or given to the stockholders of
the Company generally, contemporaneously with the making available or giving
thereof to the stockholders. As used herein, “Business Day” means any day other
than Saturday, Sunday or other day on which commercial banks in The City of New
York are authorized or required by law to remain closed.

(g)    Disclosure of Transactions and Other Material Information. On or before
8:30 a.m., New York City time, on the first Business Day following the date of
this Agreement, the Company shall issue a press release and file a Current
Report on Form 8-K describing the terms of the transactions contemplated by the
Transaction Documents in the form required by the Exchange Act and attaching the
material Transaction Documents (including, without limitation, this Agreement
(and all schedules and exhibits to this Agreement), and the Certificate of
Designations, as exhibits to such filing (including all attachments, the
“8-K Filing”). As of immediately following the filing of the 8-K Filing with the
SEC, Buyer shall not be in possession of any material, nonpublic information
received from the Company, any of its Subsidiaries or any of their respective
officers, directors, employees, affiliates or agents, that is not disclosed in
the 8-K Filing or in prior filings with the



 15 

 

SEC. In addition, effective upon the filing of the 8-K Filing, the Company
acknowledges and agrees that any and all confidentiality or similar obligations
under any agreement, whether written or oral, between the Company, any of its
Subsidiaries or any of their respective officers, directors, employees,
affiliates or agents, on the one hand, and the Buyer or any of its affiliates,
on the other hand, shall terminate and be of no further force or effect. Except
as required to comply with the terms and conditions of the Transaction
Documents, the Company shall not, and shall cause each of its Subsidiaries and
its and each of their respective officers, directors, employees, affiliates and
agents, not to, provide the Buyer with any material, nonpublic information
regarding the Company or any of its Subsidiaries from and after the date hereof
without the express written consent of the Buyer. If the Buyer has, or
reasonably believes it has, received any such material, nonpublic information
regarding the Company or any of its Subsidiaries provided in breach of the
preceding sentence, it shall provide the Company with written notice thereof in
which case the Company shall, within two (2) Business Days of receipt of such
notice, make public disclosure of any such material, nonpublic information
provided in breach of the preceding sentence or confirm in writing that such
information does not constitute material, nonpublic information regarding the
Company or any of its Subsidiaries. To the extent that the Company, its
Subsidiaries or any of its or their respective officers, directors, employees,
affiliates or agents delivers any material, non-public information to the Buyer
without the Buyer’s prior written consent, the Company hereby covenants and
agrees that the Buyer shall not have any duty of confidentiality to the Company,
any of its Subsidiaries or any of their respective officers, directors,
employees, affiliates or agents with respect to, or a duty to the Company, any
of its Subsidiaries or any of their respective officers, directors, employees,
affiliates or agents not to trade on the basis of, such
material, non-public information. Subject to the foregoing, neither the Company,
its Subsidiaries nor any Buyer shall issue any press releases or any other
public statements with respect to the transactions contemplated
hereby; provided, however, that the Company shall be entitled, without the prior
approval of the Buyer, to make any press release or other public disclosure with
respect to such transactions (i) in substantial conformity with the 8-K Filing
and contemporaneously therewith and (ii) as is required by applicable law,
regulation or the Principal Market on which the Company’s securities are then
listed or quoted (provided that in the case of clause (i) the Buyer shall be
consulted by the Company in connection with any such press release or other
public disclosure prior to its release). Without the prior written consent of
any applicable Buyer, neither the Company nor any of its Subsidiaries or
affiliates shall disclose the name of such Buyer in any filing, announcement,
release unless such disclosure is required by law, regulation or the Principal
Market on which the Company’s securities are then listed or quoted.

(h)    Additional Preferred Shares; Variable Securities. For so long as any
Preferred Shares remain outstanding, the Company will not issue any Preferred
Shares or any shares of the Company’s preferred stock that are senior to or on a
parity with the Preferred Shares with respect to distributions on liquidation
other than to the Buyer as contemplated hereby. For so long as any Preferred
Shares remain outstanding, the Company shall not, in any manner, issue or sell
any rights, warrants or options to subscribe for or purchase Common Stock or
directly or indirectly convertible into or exchangeable or exercisable for
Common Stock at a price which varies or may vary with the market price of the
Common Stock, including by way of one or more reset(s) to any fixed price,
unless the conversion, exchange or exercise price of any such security cannot be
less than the then applicable Conversion Price (as defined in the Certificate of
Designations) with respect to the Common Stock into which any Preferred Shares
are convertible or redeemable.

(i)    Corporate Existence. For so long as any Preferred Shares remain
outstanding, the Company shall maintain its corporate existence and shall not be
party to any Deemed Liquidation Event (as defined in the Certificate of
Designations) unless the Company is in compliance with the applicable provisions
governing Deemed Liquidation Events set forth in the Certificate of Designations
(for so long as any Preferred Shares remain outstanding).

(j)    Reservation of Shares. So long as the Buyer owns any Preferred Shares,
the Company shall take all action necessary to at all times have authorized, and
reserved for issuance the Required Reserve Amount. If at any time the number of
shares of Common Stock authorized and reserved for issuance is not sufficient to
meet the Required Reserve Amount, the Company will promptly take all corporate
action necessary to authorize and reserve a sufficient number of shares to meet
the Required Reserve Amount, including, without limitation, calling a special
meeting of stockholders to authorize additional shares, obtaining, as may be
required, stockholder approval of an increase in such authorized number of
shares, and voting the management shares of the Company in favor of an increase
in the authorized shares of the Company to ensure that the number of authorized
shares is sufficient to meet the Required Reserved Amount. Upon any increase in
the number of authorized or unreserved shares of Common Stock of the Company
following the date hereof, the Company shall use such increased number of
authorized shares to satisfy its obligations to keep the Required Reserve Amount
of shares reserved for the Securities before reserving or using shares for any
other purpose.





 16 

 



(k)    Operations. For so long as any Preferred Shares remain outstanding,
unless otherwise agreed to by the Buyer, the Company and each of its
Subsidiaries shall:

(i)    maintain and preserve its existence, rights and privileges, and become or
remain duly qualified and in good standing in each jurisdiction in which the
character of its properties owned or leased by it or in which the transaction of
its business makes such qualification necessary, except, in each case, were
failure to maintain and preserve such existence, rights and privileges, remain
qualified or to be in good standing would not reasonably be expected to have a
Material Adverse Effect;

(ii)    maintain and preserve all of its properties which are necessary in the
proper conduct of its business in good working order and condition, ordinary
wear and tear excepted, and comply at all times with the provisions of all
leases to which it is a party as lessee or under which it occupies property,
except, in each case, were failure to so maintain and preserve or to comply
would not reasonably be expected to have a Material Adverse Effect;

(iii)    maintain insurance with responsible and reputable insurance companies
or associations (including, without limitation, comprehensive general liability,
hazard, rent and business interruption insurance) with respect to its properties
(including all real property leased or owned by the Company) and business, in
such amounts and covering such risks as is required by any governmental
authority having jurisdiction with respect thereto or as is carried generally in
accordance with the business practices of companies similarly situated to the
Company, except, in each case, where failure to so maintain would not reasonably
be expected to have a Material Adverse Effect;

(iv)    maintain and preserve all of its Intellectual Property Rights which are
necessary for the proper conduct of its business, except where failure to so
maintain and preserve would not reasonably be expected to have a Material
Adverse Effect;

(v)    not conduct its business in violation of any law, ordinance or regulation
of any governmental entity, including, without limitation, FCPA, OFAC
regulations and Anti-Money Laundering Laws, except where such violations would
not result, either individually or in the aggregate, in a Material Adverse
Effect and shall continue to maintain policies and procedures reasonably
designed to achieve compliance with the laws referred to in clause (iii) of
Section 3(aa); and

 

(vi)    (A) not be an “investment company,” and affiliate of an “investment
company,” a company controlled by an “investment company” or an “affiliated
person” of, or “promoter” or “principal underwriter” for, an “investment
company”, as such terms are defined in the Investment Company Act of 1940, as
amended; (B) not become a U.S. real property holding corporation within the
meaning of Section 897 of the Code (and the Company and each Subsidiary shall so
certify upon any Buyer’s request); (C) not become subject to the BHCA or
regulation by the Federal Reserve; (D) not own or control, directly or
indirectly, five percent or more of the outstanding shares of any class of
voting securities or twenty-five percent or more of the total equity of a bank
or any entity that is subject to the BHCA and to regulation by the Federal
Reserve; and (E) not exercise a controlling influence over the management or
policies of a bank or any entity that is subject to the BHCA and to regulation
by the Federal Reserve.

(l)    Most Favored Nation; Anti-Dilution. During the period while any Preferred
Shares are outstanding, neither the Company or any of its Subsidiaries shall
enter into any additional, or modify any existing, agreements with any existing
or future investors in the Company or any of its Subsidiaries that have the
effect of establishing rights or otherwise benefiting such investor in a manner
more favorable in any material respect to such investor than the rights and
benefits established in favor of the Buyer by this Agreement unless, in any such
case, the Buyer has been provided with such rights and benefits.



 17 

 

(m)    Closing Documents. On or prior to fourteen (14) calendar days after the
Closing Date, the Company agrees to deliver, or cause to be delivered, to the
Buyer and Procopio, Cory, Hargreaves & Savitch LLP executed copies of the
Transaction Documents, Securities and other documents required to be delivered
to any party pursuant to Section 7 hereof. The Buyer acknowledges that delivery
of such copies in PDF form via email shall satisfy this requirement.

(n)    Good Standing Certificates. On or prior to thirty (30) calendar days
after the Closing Date, the Company agrees to deliver, or cause to be delivered,
to the Buyer a certificate evidencing the formation and good standing of the
Company’s foreign Subsidiaries in such entity’s jurisdiction of formation issued
by the Secretary of State (or comparable office) of such jurisdiction.

(o) Right of First Refusal. If at any time while any Preferred Shares are
outstanding, Company has a bona fide offer of capital or financing from any
person, that Company intends to act upon, then Company must first offer such
opportunity to Buyer to provide such capital or financing to Company on the same
terms as each respective person’s terms. Except as otherwise provided in any
Transaction Documents, should Buyer be unwilling or unable to provide such
capital or financing to Company within 5 Trading Days from Buyer’s receipt of
written notice of the offer from Company, then Company may obtain such capital
or financing from that respective person upon the exact same terms and
conditions offered by Company to Buyer, which transaction must be completed
within 15 days after the date of the notice. If Company does not receive the
capital or financing from the respective person within 15 days after the date of
the respective notice, then Company must again offer the capital or financing
opportunity to Buyer as described above, and the process detailed above shall be
repeated.

(p) Trading Activities. Buyer agrees that it shall not, and that it will cause
its affiliates not to, engage in any short sales of or hedging transactions with
respect to the Common Stock of the Company.

5.    REGISTER; TRANSFER AGENT INSTRUCTIONS.

(a)    Register. The Company shall maintain at its principal executive offices
(or such other office or agency of the Company as it may designate by notice to
each holder of Securities), a register for the Preferred Shares in which the
Company shall record the name and address of the Person in whose name the
Preferred Shares have been issued (including the name and address of each
transferee), the number of Preferred Shares held by such Person and the number
of Conversion Shares issued and issuable pursuant to the terms of the
Certificate of Designations held by such Person. The Company shall keep the
register open and available at all times during business hours for inspection of
the Buyer or its legal representatives.

(b)    Transfer Agent Instructions. The Company shall issue irrevocable
instructions to the Company’s transfer agent to issue certificates or credit
shares to the applicable balance accounts at DTC, registered in the name of the
Buyer or its respective nominee(s), for the Conversion Shares in such amounts as
specified from time to time by the Buyer to the Company pursuant to the terms of
the Certificate of Designations in the form of Exhibit B attached hereto (the
“Irrevocable Transfer Agent Instructions”). The Company represents and warrants
that no instruction other than the Irrevocable Transfer Agent Instructions
referred to in this Section 5 will be given by the Company to the Transfer
Agent, and any subsequent transfer agent, with respect to the Securities, and
that the Securities shall otherwise be freely transferable on the books and
records of the Company as and to the extent provided in this Agreement and the
other Transaction Documents. The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the Buyer. Accordingly, the
Company acknowledges that the remedy at law for a breach of its obligations
under this Section 5 will be inadequate and agrees, in the event of a breach or
threatened breach by the Company of the provisions of this Section 5, that the
Buyer shall be entitled, in addition to all other available remedies, to an
order and/or injunction restraining any breach and requiring immediate issuance
and transfer, without the necessity of showing economic loss and without any
bond or other security being required.

 

(c)    FAST Compliance. While any Preferred Shares are outstanding, the Company
shall maintain a transfer agent that participates in the DTC Fast Automated
Securities Transfer Program.

 



 18 

 



6.    CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

The obligation of the Company hereunder to issue and sell the Preferred Shares
to the Buyer at the Closing is subject to the satisfaction, at or before the
Closing Date, of each of the following conditions, provided that these
conditions are for the Company’s sole benefit and may be waived by the Company
at any time in its sole discretion by providing the Buyer with prior written
notice thereof:

(i)    The Buyer shall have executed each of the Transaction Documents to which
it is a party and delivered the same to the Company.

(ii)    The Buyer shall have delivered to the Company the Purchase Price (less
the amounts withheld pursuant to Section 4(d)) for the Preferred Shares a being
purchased by the Buyer at the Closing by wire transfer of immediately available
funds pursuant to the wire instructions provided by the Company.

(iii)    The representations and warranties of the Buyer shall be true and
correct in all respects as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date, which shall be true and correct as of such specified
date), and the Buyer shall have performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Buyer at or prior
to the Closing Date.

(iv)    No litigation, statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by or in any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which prohibits the consummation of any of the transactions contemplated
by this Agreement.

7.    CONDITIONS TO THE BUYER’S OBLIGATION TO PURCHASE.

The obligation of the Buyer hereunder to purchase the Preferred Shares  at the
Closing is subject to the satisfaction, at or before the Closing Date, of each
of the following conditions, provided that these conditions are for the Buyer’s
sole benefit and may be waived by the Buyer at any time in its sole discretion
by providing the Company with prior written notice thereof:

(i)    The Company shall have duly executed and delivered to the Buyer (a) each
of the Transaction Documents, and (b) the Preferred Shares (allocated in such
amounts as the Buyer shall request) being purchased by the Buyer at the Closing
pursuant to this Agreement.

(ii)    The Company shall have delivered to the Buyer a copy of the Irrevocable
Transfer Agent Instructions, in the form of Exhibit B attached hereto, which
instructions shall have been delivered to and acknowledged in writing by the
Company’s transfer agent.

(iii)    The Company shall have delivered to the Buyer a certificate evidencing
the formation and good standing of the Company and each of its U.S. Subsidiaries
in such entity’s jurisdiction of formation issued by the Secretary of State (or
comparable office) of such jurisdiction, as of a date within thirty (30) days of
the Closing Date.

(iv)   At the First Closing, the Company shall have duly executed and delivered
to the Buyer the Commitment Shares, or at any Additional Closings, any True-up
Shares.

(v) The Company shall have delivered to the Buyer a certificate evidencing the
Company’s qualification as a foreign corporation and good standing issued by the
Secretary of State (or comparable office) of each material jurisdiction in which
the Company conducts business and is required to so qualify, as of a date within
thirty (30) days of the Closing Date.

(vi)    The Company shall have delivered to the Buyer a certificate, executed by
the Secretary of the Company and dated as of the Closing Date, as to (i) the
resolutions consistent with Section 3(d) as adopted by the Company’s Board of
Directors in a form reasonably acceptable to such Buyer, (ii) the Company’s
Certificate of Incorporation (including a certified copy of the Certificate of
Incorporation as certified by the Secretary of State of the State of Delaware
(or a fax or pdf copy of such certificate)) and (iii) the Company’s Bylaws, each
as in effect at the Closing, in the form attached hereto as Exhibit C.



 19 

 

(vii)    The representations and warranties of the Company shall be true and
correct in all respects as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date, which shall be true and correct as of such specified
date) and the Company shall have performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by the Company
at or prior to the Closing Date. The Buyer shall have received a certificate,
executed by the Chief Executive Officer of the Company, dated as of the Closing
Date, to the foregoing effect in the form attached hereto as Exhibit D.

(viii)    The Company shall have delivered to the Buyer a letter from the
Company’s transfer agent certifying the number of shares of Common Stock
outstanding as of a date within five (5) days before the Closing Date.

(ix)    The Common Stock (I) shall be designated for quotation or listed on the
Principal Market and (II) shall not have been suspended, as of the Closing Date,
by the SEC or the Principal Market from trading on the Principal Market, nor
shall suspension by the SEC or the Principal Market have been threatened, as of
the Closing Date, either (A) in writing by the SEC or the Principal Market or
(B) by falling below the minimum listing maintenance requirements of the
Principal Market.

(x)    The Company shall have obtained all governmental, regulatory and third
party consents and approvals, if any, necessary for the sale of the Securities
and the transactions contemplated by the Transactions Documents and all payments
thereunder.

 

(xi)    No litigation, statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by or in any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which prohibits the consummation of any of the transactions contemplated
by this Agreement.

(xii)    Since the date of this Agreement, no event or series of events shall
have occurred that reasonably could be expected to result in a Material Adverse
Effect.

(xiii)    The Certificate of Designations in the form attached hereto as Exhibit
A shall have been filed with the Secretary of State of the State of Wyoming and
shall be in full force and effect, enforceable against the Company in accordance
with its terms and shall not have been amended.

(xiv)    The Company shall have provided to the Buyer the Company’s wire
instructions, on the Company’s letterhead and executed by the Company’s Chief
Executive Officer or Chief Financial Officer.

8.    TERMINATION. In the event that the Closing shall not have occurred on or
before five (5) Business Days from the date hereof due to the Company’s or the
Buyer’s failure to satisfy the conditions set forth in Sections 6 and 7 above
(and the nonbreaching party’s failure to waive such unsatisfied condition(s)),
the nonbreaching party shall have the option to terminate this Agreement with
respect to such breaching party at the close of business on such date by
delivering a written notice to that effect to each other party to this Agreement
and without liability of any party to any other party; provided, however, that
if this Agreement is terminated pursuant to this Section 8, the Company shall
remain obligated to reimburse the Buyer or its designee(s), as applicable, for
the expenses described in Section 4(d) above.



 20 

 

9.    MISCELLANEOUS.

(a)    Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of California, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of California or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of California. Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in San Diego County, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

(b)    Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile or .pdf signature shall
be considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
or .pdf signature.

(c)    Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

(d)    Severability. If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

(e)    Entire Agreement; Amendments. This Agreement and the other Transaction
Documents supersede all other prior oral or written agreements between the
Buyer, the Company, their affiliates and Persons acting on their behalf with
respect to the matters discussed herein, and this Agreement, the other
Transaction Documents and the instruments referenced herein and therein contain
the entire understanding of the parties with respect to the matters covered
herein and therein and, except as specifically set forth herein or therein,
neither the Company nor the Buyer makes any representation, warranty, covenant
or undertaking with respect to such matters. No provision of this Agreement may
be amended or waived other than by an instrument in writing signed by the
Company and the Buyer, and any amendment or waiver to this Agreement made in
conformity with the provisions of this Section 9(e) shall be binding on the
Buyer and holders of Securities as applicable. No such amendment shall be
effective to the extent that it applies to less than all of the holders of the
applicable Securities then outstanding. No consideration shall be offered or
paid to any Person to amend or consent to a waiver or modification of any
provision of any of the Transaction Documents unless the same consideration
(other than the reimbursement of legal fees) also is offered to all of the
parties to the Transaction Documents, and the holders of the Preferred Shares,
as the case may be. The Company has not, directly or indirectly, made any
agreements with the Buyer relating to the terms or conditions of the
transactions contemplated by the Transaction Documents except as set forth in
the Transaction Documents. Without limiting the foregoing, the Company confirms
that, except as set forth in this Agreement, no Buyer has made any commitment or
promise or has any other obligation to provide any financing to the Company or
otherwise.



 21 

 

(f)    Notices. Any notices, consents, waivers or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon delivery, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party) or by electronic mail; or (iii) one Business Day after deposit
with an overnight courier service, in each case properly addressed to the party
to receive the same. The physical addresses and e-mail addresses for such
communications shall be:

If to the Company:

International Land Alliance Inc.

350 10th Ave., Suite 1000

San Diego, CA 92101

 



with a copy (for informational purposes only) to:

 

Leslie Marlow

405 Lexington Ave., 26th Floor

New York, NY 10174

Telephone: 212-907-6457

 

 

If to the Transfer Agent:

 

Globex Transfer, LLC

780 Deltona Blvd., Suite 202

Deltona, FL 32725

 

If to the Buyer:

CleanSpark, Inc.

70 North Main Street, Suite 105

San Diego, California

 

with a copy (for informational purposes only) to:

Procopio, Cory, Hargreaves & Savitch LLP

12544 High Bluff Drive, Suite 300

San Diego, California 92130

 

or to such other address, facsimile number and/or e-mail address and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five (5) days prior to the effectiveness of
such change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) electronically generated by
the sender’s e-mail containing the time and date of such transmission or
(C) provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by email or receipt from an overnight courier service
in accordance with clause (i), (ii) or (iii) above, respectively.

(g)    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any purchasers of the Preferred Shares. No party hereto shall assign
this Agreement or any rights or obligations hereunder except in connection with
a Deemed Liquidation Event. Following the Closing, with the consent of the
Company, a Buyer may assign some or all of its rights hereunder in a pro rata
matter to a transferee of such Buyer’s Preferred Shares; (provided such
transferee is not a competitor of the Company), in which event, except as
otherwise limited hereunder, such assignee shall be deemed to be a Buyer
hereunder with respect to such assigned rights.



 22 

 

(h)    No Third Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective permitted successors and assigns, and
is not for the benefit of, nor may any provision hereof be enforced by, any
other Person, except that each Indemnitee shall have the right to enforce the
obligations of the Company with respect to Section 9(k).

(i)    Survival. Unless this Agreement is terminated under Section 8, (i) the
representations and warranties of the Buyer and the Company contained in
Sections 2 and 3, and the agreements and covenants set forth in Sections 4 and 5
shall survive the Closing until the date on which no Preferred Shares remain
outstanding, except that Section 4(p) shall survive until the termination
thereof pursuant to its terms; and (ii) Section 9 shall survive the Closing.
Each Buyer shall be responsible only for its own representations, warranties,
agreements and covenants hereunder.

 

(j)    Further Assurances. Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as are
reasonably necessary in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

(k)    Indemnification.

(i)    In consideration of each Buyer’s execution and delivery of the
Transaction Documents and acquiring the Securities thereunder and in addition to
all of the Company’s other obligations under the Transaction Documents, the
Company shall defend, protect, indemnify and hold harmless each Buyer and all of
their stockholders, partners, members, officers, directors, employees and direct
or indirect investors and any of the foregoing Persons’ agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement) (collectively, the
“Indemnitees”) from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Indemnitee is a party to
the action for which indemnification hereunder is sought), and including
reasonable attorneys’ fees and disbursements (the “Indemnified Liabilities”),
incurred by any Indemnitee as a result of, or arising out of, or relating to
(a) any breach of any representation or warranty made by the Company in the
Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, (b) any breach of any covenant, agreement or
obligation of the Company contained in the Transaction Documents or any other
certificate, instrument or document contemplated hereby or thereby or (c) any
cause of action, suit or claim brought or made against such Indemnitee by a
third party (including for these purposes a derivative action brought on behalf
of the Company) and arising out of or resulting from (i) the execution,
delivery, performance or enforcement of the Transaction Documents or any other
certificate, instrument or document contemplated hereby or thereby, (ii) any
transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the Securities, (iii) any
disclosure made by such Buyer pursuant to Section 4 the status of such Buyer or
holder of the Securities as an investor in the Company pursuant to the
transactions contemplated by the Transaction Documents. To the extent that the
foregoing undertaking by the Company may be unenforceable for any reason, the
Company shall make the maximum contribution to the payment and satisfaction of
each of the Indemnified Liabilities which is permissible under applicable law.

(ii)    Promptly after receipt by an Indemnitee under this Section 9(k) of
notice of the commencement of any action or proceeding (including any
governmental action or proceeding) involving an Indemnified Liability, such
Indemnitee shall, if a claim for indemnification in respect thereof is to be
made against any indemnifying party under this Section 9(k), deliver to the
indemnifying party a written notice of the commencement thereof, and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the
Indemnitee; provided, however, that an Indemnitee shall have the right to retain
its own counsel with the fees and



 23 

 

expenses of not more than one counsel for such Indemnitee to be paid by the
indemnifying party, if, in the written opinion of outside counsel to the
Indemnitee, the representation by such counsel of the Indemnitee and the
indemnifying party would be inappropriate due to actual or potential differing
interests between such Indemnitee and any other party represented by such
counsel in such proceeding. Legal counsel referred to in the immediately
preceding sentence shall be selected by the Required Holders. The Indemnitee
shall cooperate fully with the indemnifying party in connection with any
negotiation or defense of any such action or Indemnified Liabilities by the
indemnifying party and shall furnish to the indemnifying party all information
reasonably available to the Indemnitee that relates to such action or
Indemnified Liabilities. The indemnifying party shall keep the Indemnitee fully
apprised at all times as to the status of the defense or any settlement
negotiations with respect thereto. No indemnifying party shall be liable for any
settlement of any action, claim or proceeding effected without its prior written
consent, provided, however, that the indemnifying party shall not unreasonably
withhold, delay or condition its consent. No indemnifying party shall, without
the prior written consent of the Indemnitee, consent to entry of any judgment or
enter into any settlement or other compromise which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnitee of a release from all liability in respect to such Indemnified
Liabilities or litigation. Following indemnification as provided for hereunder,
the indemnifying party shall be subrogated to all rights of the Indemnitee with
respect to all third parties, firms or corporations relating to the matter for
which indemnification has been made. The failure to deliver written notice to
the indemnifying party within a reasonable time of the commencement of any such
action shall not relieve such indemnifying party of any liability to the
Indemnitee under this Section 9(k), except to the extent that the indemnifying
party is prejudiced in its ability to defend such action.

(iii)    The indemnification required by this Section 9(k) shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or Indemnified Liabilities are
incurred.

(iv)    The indemnity agreements contained herein shall be, in addition to (x)
any cause of action or similar right of the Indemnitee against the indemnifying
party or others, and (y) any liabilities the indemnifying party may be subject
to pursuant to the law.

 

(v)    Any Indemnified Liability for which any Indemnitee is entitled to
indemnification under this Section 9(k) shall be determined without duplication
of recovery by reason of the state of facts giving rise to such Indemnified
Liability constituting a breach of one or more representation, warranty or
covenant.

(l)    No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.

(m)     Remedies. Each Buyer shall have all rights and remedies set forth in the
Transaction Documents and all rights and remedies which such holders have been
granted at any time under any other agreement or contract and all of the rights
which the Buyer have under any law. Any Person having any rights under any
provision of this Agreement shall be entitled to enforce such rights
specifically (without posting a bond or other security), to recover damages by
reason of any breach of any provision of this Agreement and to exercise all
other rights granted by law. Furthermore, the Company recognizes that in the
event that it fails to perform, observe, or discharge any or all of its
obligations under the Transaction Documents, any remedy at law may prove to be
inadequate relief to the Buyer. The Company therefore agrees that the Buyer
shall be entitled to seek temporary and permanent injunctive relief in any such
case without the necessity of proving actual damages and without posting a bond
or other security.

(n)    Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever the Buyer exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then the Buyer may rescind or
withdraw, in its sole discretion from time to time prior to the time the Company
shall perform such related obligations, upon written notice to the Company, any
relevant notice, demand or election in whole or in part without prejudice to its
future actions and rights.

(o)    Payment Set Aside. To the extent that the Company makes a payment or
payments to the Buyer hereunder or pursuant to any of the other Transaction
Documents or the Buyer enforce or exercise their rights hereunder or thereunder,
and such payment or payments or the proceeds of such enforcement or exercise or
any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside, recovered from, disgorged by or are required to be
refunded, repaid or otherwise restored to the Company, a trustee, receiver or
any other Person under any law (including, without limitation, any bankruptcy
law, foreign, state or federal law, common law or equitable cause of action),
then to the extent of any such restoration the obligation or part thereof
originally intended to be satisfied shall be revived and continued in full force
and effect as if such payment had not been made or such enforcement or setoff
had not occurred.

 

[Signature Page Follows]



 24 

 

 


IN WITNESS WHEREOF, the Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

     

COMPANY:

 

INTERNATIONAL LAND ALLIANCE INC.

    By:        /s/ Jason Sunstein     Name:  Jason Sunstein     Title:  CFO

 

     

BUYER:

 

CLEANSPARK, INC.

        By:    /s/ Zachary Bradford     Name: Zachary Bradford     Title: CEO
and President

 



 25 

 

 

 

 

 

 

